Citation Nr: 1639159	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-14 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral foot injuries.

2.  Entitlement to service connection for bilateral knee disabilities.

3.  Entitlement to service connection for residuals of left eye surgery.

4.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from October 1990 to March 1993, and active service in the U.S. Army from October 2006 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for bilateral knee injuries, residuals of a head injury, residuals of left eye surgery, and a right foot condition.  The RO also declined to reopen a previously denied claim for a left foot injury.  The matter was later transferred to the RO in Atlanta, Georgia.

The Board notes that the RO adjudicated the Veteran's claim for a right foot as one of original service connection, whereas the left foot was treated as a request to reopen a previously denied claim.  See August 2008 VCAA Letter; March 2009 Rating Decision.

Historically, the Veteran filed a claim for service connection for the bilateral feet in June 1994.  The January 1995 rating decision that followed did not specifically deny service connection for either the left or right foot.  However, it is well established that in certain circumstances, pursuant to the implicit denial doctrine, "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (2009).  The implicit denial doctrine was first pronounced in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), which held that where a veteran files more than one claim with the Agency of Original Jurisdiction (AOJ) at the same time, and the AOJ's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.

The four factors to be used in determining whether a claim was implicitly denied are: (1) the relatedness of the claims; (2) the specificity of the adjudication; (3) the timing of claims, i.e., whether filed simultaneously or close together in time; and (4) whether the claimant is represented.  Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  The key inquiry in applying the implicit denial doctrine is whether it would be clear to a reasonable person that VA's actions, which expressly referred to one claim, were intended to dispose of others as well.  Munro v. Shinseki, 616 F.3d 1293, 1299-1300 (2010).

The first factor, the relatedness of the claims, means that the claim explicitly denied and the claim potentially implicitly denied were sufficiently related such that the claimant would receive notice that both claims had been denied when only one was discussed.  Cogburn at 212.  Here, the claim explicitly denied, a left tibia injury, is closely related to the claim potentially denied, bilateral feet, as they are both orthopedic conditions of the lower extremity.  The Board notes that the RO also addressed and granted a right ankle claim.  Both the left tibia and right ankle were raised by the evidence, not the Veteran.

As to the second factor, specificity of the adjudication, the RO's January 1995 rating decision specifically cited evidence pertaining to both feet in addition to the tibia and ankle.  

Regarding the third factor, timing of claims, the central inquiry is whether claims were filed simultaneously or separately over the course of months or years; the timing factor supports an implicit denial when the claims are filed simultaneously.  Id. at 216-17.  In this instance, the Veteran filed claims for his feet, back, and dental trauma all on the same form in 1994.  The January 1995 rating decision addressed the back and dental trauma, in addition to the left tibia and right ankle noted above.

With regard to the fourth factor, representation, the Veteran was not represented at the time of the January 1995 decision.

Based on the above, the Board concludes that service connection for bilateral foot injuries was implicitly denied in the January 1995 rating decision.  While the Veteran was unrepresented at the time, the rating decision addressed related claims, cited evidence specific to the feet, and addressed other claims which had been filed simultaneously with the foot claim.  The overall weight of the relevant factors supports a finding of implicit denial, and therefore new and material evidence is required to reopen both the left and right foot claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing on April 28, 2015.  To that end, he was sent a notice letter in July 2015 informing him of the date, time, and location of the hearing.  A review of the claims file reveals that the notice letter was returned to the sender due to "insufficient address."

The street address listed on the notice letter is the same as that listed in the record for the Veteran.  However, the notice letter was sent to Smyrna, Georgia, at zip code 30080.  The address of record indicates the Veteran lives in Lithia Springs, Georgia, at zip code 30122.

In light of this notice error, the Veteran should be rescheduled for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the earliest available opportunity.  Notify the Veteran at his address of record, with a copy to his representative, of the date, time and location for this hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




